Fourth Court of Appeals
                                San Antonio, Texas
                                    September 14, 2020

                                   No. 04-20-00222-CR

                                Jose Humberto NAVARRO,
                                        Appellant
                                            v.
                                   The STATE of Texas,
                                         Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2016CRS000772D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                      ORDER

       Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due October
29, 2020.


                                                 _____________________________
                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court